Citation Nr: 0833692	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-32 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating greater than 20 percent 
for residuals of a fracture of the cervical spine.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to October 
1970. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating greater than 20 percent for residuals of a 
fracture of the cervical spine. 

The veteran testified before the Board by videoconference 
from the RO in February 2008.   A transcript of the hearing 
is associated with the claims file. 

In March 2008, the Board remanded the claim for additional 
development, and it is now before the Board for adjudication.  


FINDINGS OF FACT

1.  The veteran's residuals of a fracture of the cervical 
spine are manifested by constant cervical pain with episodes 
of radiating pain on his right side.  Range of motion is 45 
degrees flexion without additional limitation of motion on 
repetition.  

2.  There are no incapacitating episodes that require 
treatment and bed rest ordered by a physician. 


CONCLUSION OF LAW

The criteria for an increased rating greater than 20 percent 
for residuals of a fracture of the cervical spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4,71a, Diagnostic 
Codes 5237, 5238, 5239, 5241, 5242 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For increased-compensation claims, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life. Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In March 2004, the RO provided notice that met these 
requirements except that the correspondence did not provide 
general notice that measurements of the range of motion of 
the cervical spine would be considered in determining the 
rating for the disorder.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  

In this case, the presumption of prejudice is rebutted.  In a 
February 2008 hearing and on several private and VA 
examinations, the veteran described his cervical spine 
symptoms in detail including radiating pain, extremity 
weakness, limitations in motion, and capacity for lifting 
heavy objects.  He described the impact of the symptoms on 
his home business and daily activities.  He also discussed an 
inability to obtain employment that includes health 
insurance.  Following the hearing, the veteran underwent an 
additional examination.  The Appeals Management Center 
readjudicated the claim in a June 2008 supplemental statement 
of the case and provided the veteran with an opportunity to 
respond.  Therefore, the Board concludes that the veteran 
demonstrated actual knowledge of what was necessary to 
substantiate his claim for an increased rating for a cervical 
spine disability.  Moreover, based on the above and the 
rating criteria provided to the veteran in the September 2005 
statement of the case, the Board finds that the veteran is 
reasonably expected to understand what was required to 
substantiate his claim.  
 
In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran served as a canoneer and radio operator in U.S. 
Army artillery units including service in the Republic of 
Vietnam from May 1968 to September 1968.  He contends that 
the residuals of a fracture of the cervical spine are more 
severe than are contemplated by the current rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  
505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Service medical records showed that the veteran sustained a 
compression fracture of cervical vertebra C6 and displacement 
of C5-6 when a bunker collapsed on him during hostile action 
in September 1968.  He was evacuated and underwent surgical 
fusion of C5-6.  No nerve involvement was noted at the time.  
The veteran used various immobilization devices for 
approximately six months.  In August 1969, a military 
physician noted the veteran's reports of persistent neck pain 
that he experienced for several days after vigorous activity.  
He was otherwise asymptomatic.  Range of motion of the head 
and neck was full except for mild discomfort in the trapezius 
muscle when turning to the left.  There was no loss of 
sensation, tenderness, or spasm.  X-rays showed a solid 
fusion at C5-6 with minimal deformity.   However, the 
physician did not authorize a return to a combat assignment, 
and the veteran remained on restricted duties.  In an October 
1970 discharge physical examination, the veteran noted that 
he still experienced occasional back pain, but the examiner 
noted no additional abnormalities.  

The RO granted service connection for vocational 
rehabilitation in December 1968 and service connection for 
compensation purposes in November 1970.  A 20 percent rating 
has been in effect since the day following discharge from 
service.  As the rating has been in effect for greater than 
20 years with no evidence of fraud, the rating is protected 
and will not be reduced.  38 C.F.R. § 3.951 (b) (2007).  The 
veteran's current claim for an increased rating was received 
in January 2004.  

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  A 10 percent 
rating is warranted for forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or contour.  A 20 percent rating is warranted 
for forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or the combined 
range of motion of the cervical spine not greater than 170 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal contour such as scoliosis.  A 
30 percent rating is warranted for forward flexion of the 
cervical spine of less than 15 degrees or for favorable 
ankylosis of the entire cervical spine.  A 40 percent rating 
is warranted when there is unfavorable ankylosis of the 
cervical spine.  Higher ratings are warranted for unfavorable 
ankylosis of the entire spine.  This rating formula applies 
to vertebral fracture or dislocation, cervical strain, spinal 
stenosis, spondylolisthesis, spinal fusion, and degenerative 
arthritis of the spine.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Diagnostic 
Code 5235, 5237, 5238, 5239, 5241, 5242.  As there is no 
medical evidence showing incapacitating episodes requiring 
best rest and treatment ordered by a physician, those 
criteria do not apply to this case.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243. 

Traumatic and degenerative arthritis, confirmed by X-ray, 
will be rated on the basis of limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Normal ranges of motion for the cervical spine are 45 degrees 
forward flexion, extension, and lateral flexion, and 80 
degrees rotation.  38 C.F.R. § 4.71a, Plate V (2007). 

In February 2003, the veteran was seen by VA for complaints 
of continued neck pain.  He still had some radiating pain and 
weakness.  He was not interested in pursuing surgery at that 
time.  The joint examination was within normal limits with no 
atrophy.  On neurological testing, he had 4+/5 strength on 
the right upper extremity otherwise the neurological 
examination was intact.  The diagnosis was arthritis.  In 
March 2003, the veteran's wife called VA regarding the 
veteran's complaints of right arm numbness with loss of hand 
strength.  The caller was instructed to follow up with the 
clinic.  In April 2003, the veteran's motor strength on the 
right was 4/5.  The diagnosis was degenerative disc disease 
with radicular symptoms.  

In August 2003, the veteran sought VA treatment for chronic 
neck pain with radiating pain and gradual weakening of the 
right hand.  A magnetic resonance image showed post-surgical 
changes at C5-6, with a small disc osteophyte complex at that 
level and at C6-7 with mild to moderate cord compression.  It 
was noted that the veteran's radiating pain appeared to 
follow the right C6 dermatome to his hand.  The evaluator 
noted no significant changes since a 2001 study.  He had 5/5 
strength in both upper extremities throughout but he did have 
decreased right grip strength compared to the left.  
Sensation was intact and there were symmetric 1+ reflexes in 
the upper extremities.  

In October 2003, VA treatment notes indicate that the veteran 
had 4+/5 strength on the right vs. the left upper extremity 
but an otherwise intact neurological examination.  Tinnel's 
and Phallen's examinations were negative.  The assessment was 
neck/radicular pain with repeat surgery not likely needed at 
that time.  There was no clear cause for his radicular pain 
(although it could be from stenosis).  The examiner noted 
that nerve conduction studies would be checked as the veteran 
had other risk factors.  

In April 2004, a VA contract physician noted the veteran's 
reports of constant pain with limitation of motion and 
radiating pain to the right shoulder and arm that was 
partially relieved by rest and use of codeine medication.  
The veteran also reported that the disorder resulted in 
incapacitation for two days up to six times per year and that 
he experienced loss of grip and numbness in the right hand 
that resulted in loss of time at work.  The examiner noted a 
range of motion of 45 degrees flexion, 30 degrees extension, 
30 and 40 degrees right and left lateral flexion, and 70 
degrees bidirectional rotation.  The combined range of motion 
was 285 degrees.  Range of motion was additionally limited by 
pain and lack of endurance.  There was no radiating pain on 
movement, muscle spasm, tenderness, or signs of 
intervertebral disc syndrome.  Gait was normal.  A 
neurological examination was normal and there was no 
associated radiculopathy noted at the time of the 
examination. X-rays showed fusion of the vertebrae at C5-6.    

In a January 2004 letter, the veteran's spouse stated that 
the veteran continued to experience exacerbations of neck 
pain that occasionally required him to remain in bed.  In 
February 2005, a VA emergency room physician noted that the 
veteran reported difficulty with leg strength when rising in 
the morning and weakness of his arms.  In March 2005, an 
examiner reviewed the veteran's medical status and noted that 
magnetic resonance images (MRI) in July 2001 and August 2003 
showed spinal cord compression and moderate stenosis.  He 
noted that the veteran declined injection treatment and did 
not order additional imaging studies.  The veteran had 
diffuse tenderness over the cervical paraspinals.  Strength 
and sensation were normal.  DTR's were 2/4.  The assessments 
were cervical degenerative disc disease, cervical 
degenerative joint disease and radicular pain.  VA outpatient 
treatment records showed that the veteran was prescribed 
methadone for pain in April 2005.  VA outpatient treatment 
records through January 2008 showed that the veteran 
continued to receive prescribed pain medication.  However, 
examiners did not note any additional clinical observations 
of spinal symptoms or reports of increased exacerbating 
episodes of radiating neck pain.  

In January 2006, the veteran underwent an examination for 
diabetes that included an assessment of any associated 
neurological complications.  A contract physician noted that 
a peripheral nerve examination was normal with no pathology 
to warrant a neurological diagnosis.  

In his February 2008 hearing, the veteran stated that he 
continued to receive VA outpatient treatment through the end 
of 2007.  Although he did not provide precise dates, he 
indicated that he had been examined approximately every three 
to six months and had undergone additional X-rays, MRIs, and 
computed tomography scans.  He indicated that he received 
treatment at a VA Medical Center in Atlanta and at a VA 
clinic in Oakwood, Georgia.  He stated that the cervical pain 
caused him to wake at night despite continuous use of pain 
medication.  He stated that the radiating pain to his hand 
prevented holding a cup.  He further stated that he had 
stopped working as a contractor because lifting exacerbated 
his cervical spine symptoms.  He stated that he now performed 
only light work in his home healthcare business.  

In May 2008, a VA physician reviewed the claims file, noting 
the veteran's history of injury in service and restating the 
results of VA examinations and imaging studies since August 
2003.  The physician noted the veteran's reports of continued 
constant cervical pain with episodes of pulses of radiating 
pain on his right side extending to his toes.  The episodes 
occasionally occurred daily but then not for six months.  He 
reported that he experienced pain exacerbations the next day 
after lifting 30 to 40 pound blocks.  The veteran also 
reported that he occasionally could not put weight on his 
right leg and experienced loss of grip strength in his right 
hand.  He continued to use medication for pain and muscle 
spasms.  However, he did not use support devices for mobility 
and experienced no bowel, bladder, or erectile dysfunction 
related to his back.  He denied any incapacitating episodes 
in the past year.  Although he no longer pursued his 
occupation in construction, he stated that he intended to 
restart a home health care business that required lifting 
patients.  

Range of motion was 45 degrees flexion (without pain), 43 
degrees extension, 33 and 30 degrees right and left lateral 
flexion (with grinding noise), and 60 and 56 degrees right 
and left rotation with pain on rotation and on repetitive 
lateral motion.  The combined range of motion was 267 
degrees.  There was no additional limitation of motion on 
repetition.   Gait and posture were normal, and there were no 
muscle spasms or tenderness.  Muscle strength was normal 
except for slightly decreased grip strength of the right 
hand.  The physician reviewed the results of a concurrent 
magnetic resonance image that showed degenerative changes on 
four levels, retrolisthesis, and focal central posterior disc 
protrusion at C6-7, the latter causing mild cord impingement. 
There was no evidence of radiculopathy noted during the 
examination.  The impression was cervical spine fracture.  

The Board concludes that an increased rating greater than 20 
percent for residuals of a fracture of the cervical spine is 
not warranted for the entire period covered by this appeal.  
Under the current regulations, a 30 percent or higher 
evaluation is not warranted as the medical evidence does not 
show flexion limited to 15 degrees or less or ankylosis 
(favorable or unfavorable) of the entire cervical spine.  The 
veteran does experience radiating pain on his right side and 
imaging studies have shown some cord compression associated 
with the service-connected fracture.  The current rating 
criteria contemplate the presence of radiating pain.  
Although the veteran reports that lifting more than 30 pounds 
causes a pain exacerbation, he is able to perform all daily 
activities and intends to continue his home health care 
business duties.  Moreover, the medical evidence does not 
show incapacitation requiring treatment and bed rest ordered 
by a physician.  Although the veteran has experienced pain 
radiating to the right arm, the medical evidence shows an 
unclear etiology for the symptoms experienced by the veteran 
and neither VA examination found any evidence of a separate 
neurological deficit in the right arm.  Accordingly, a 
separate rating for neurological deficit in the right arm is 
not warranted at this time.  

Further, the Board notes that there is also no indication 
that the condition has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

The weight of the credible evidence demonstrates that the 
veteran's residuals of a fracture of the cervical spine 
warrants a rating not greater than 20 percent for the entire 
period covered by this appeal.    As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

ORDER

An increased rating greater than 20 percent for residuals of 
a fracture of the cervical spine is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


